Title: To George Washington from Lotbinière, 2 January 1789
From: Chartier de Lotbinière, Michel, marquis de
To: Washington, George



Sir,
New York. 2d Jany 1789

I hope the Commencement of this year has found you enjoying perfect health—I sincerely wish it may attend you through it—and be extended to a number to come. This wish is also interesting to the United States, for, when under your direction, your health will be employed in advancing them to the highest degree of Prosperity—My health is as usual—that is—very bad. The second attack of the tertian ague has harassed me for these eight months past—however the means which I have used these 8 or 10 days past to obstruct it seems to have give me a little relief. I have the honor to be with the greatest attachmt & respect Sir Yr most Hble & Obedt Servt

le Mis. de Chartier de Lotbiniere

